Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach, either alone or in combination,  receiving, by a processing device of a host system and from a machine learning (ML) framework executing on the host system, a request to retrieve data from a memory device of a memory sub-system, wherein the data comprises a plurality of logical partitions; initiating, based at least in part on a media type associated with the memory device, a set of parallel I/O threads to retrieve the data from the memory device, wherein each parallel I/O thread of the set of parallel I/O threads retrieves a different portion of the data from a different corresponding logical partition of the plurality of logical partitions and stores the different portion of the data in a I/O buffer of a set of I/O buffers corresponding to the set of parallel I/O threads in parallel, as recited in claim 1 and similarly in claim 14.
The prior art of record fails to teach, either alone or in combination, determining a logical
partition size for the training data based on one or more attributes associated with the memory device; determining a number of logical partitions for the training data based at least in part on the logical partition size and a size of the training data; and initiating one or more parallel |/O threads to store the training data across the number of logical partitions, as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185